Exhibit 10.1

 

Execution Version

 

CONSENT AND ACKNOWLEDGMENT

(Term Facility Obligations)

 

This CONSENT AND ACKNOWLEDGMENT (this “Consent”) dated as of February 6, 2017,
is executed by WILMINGTON TRUST, NATIONAL ASSOCIATION, as new Term Facility
Agent and Applicable Second Lien Agent (the “New Agent”), and acknowledged by
JPMORGAN CHASE BANK, N.A., as the Applicable First Lien Agent, CITIBANK, N.A. as
prior Term Facility Agent and prior Applicable Second Lien Agent, WILMINGTON
TRUST, NATIONAL ASSOCIATION, as Other First-Priority Lien Obligations Agent and
EP ENERGY LLC (on behalf of itself and certain of its Subsidiaries).

 

This Consent is with respect to that certain Priority Lien Intercreditor
Agreement, dated as of August 24, 2016 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), by and among the parties (other than the New Agent) referred to
above.  Capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Intercreditor Agreement.

 

Reference is made to the 8.00% Senior Secured Notes due 2025 (the “Notes”)
issued pursuant to that certain Indenture (the “Indenture”), dated as of
February 6, 2017, by and among the Company, Everest Acquisition Finance Inc.
(together with the Company, the “Issuers”), the subsidiary guarantors named
therein (the “Notes Guarantors”) and the New Agent, as trustee and collateral
agent, with respect to which the New Agent is acting (w) as trustee and
collateral agent under the Indenture, (x) as collateral agent under that certain
Collateral Agreement, dated as of February 6, 2017 (the “Collateral Agreement”),
by and among the Issuers, the Notes Guarantors and the New Agent, as collateral
agent, (y) as collateral agent under that certain Pledge Agreement, dated as of
February 6, 2017 (the “Pledge Agreement”), by and among the Issuers, the Notes
Guarantors and the New Agent, as collateral agent and (z) as collateral agent
under any other Security Document (as defined in the Indenture).

 

Citi hereby notifies the Applicable First Lien Agent and the Other
First-Priority Lien Obligations Agent that New Agent has become the Applicable
Second Lien Agent under the Intercreditor Agreement.

 

Pursuant to Section 5.14 of the Intercreditor Agreement, the Company hereby
notifies each of JPMorgan Chase Bank, N.A. and New Agent, in each case, as the
Applicable Agent, that it (a) designates the Notes and the Indenture as the
“Term Facility” under the Intercreditor Agreement pursuant to the definition of
Term Facility and (b) designates the Notes and the obligations of the Issuers
and the Notes Guarantors thereunder and under the Indenture as Term Facility
Obligations under the Intercreditor Agreement.

 

The New Agent hereby (a) agrees to be bound by the terms of the Intercreditor
Agreement as Term Facility Agent and Applicable Second Lien Agent as if it were
Term Facility Agent and Applicable Second Lien Agent as of the date of the
Intercreditor Agreement and (b) represents that it is acting in the capacity of
the Term Facility Agent solely for the Secured

 

1

--------------------------------------------------------------------------------


 

Parties under the Indenture, the Collateral Agreement, the Pledge Agreement and
any other Security Document (as defined in the Indenture).

 

The address of the New Agent for purposes of all notices and other
communications hereunder and under the Intercreditor Agreement is Wilmington
Trust, National Association, Global Capital Markets, 15950 N. Dallas Parkway,
Suite 550, Dallas, TX  75248, Attention: EP Energy Administrator (Facsimile
No. (888) 316-6238, Email: sgoffinet@wilmingtontrust.com).

 

This Consent shall be governed by, and construed in accordance with, the law of
the State of New York.

 

[Signature Page Follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Term Facility Agent and Applicable
Second Lien Agent

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Shawn Goffinet

 

 

 

Title:

Assistant Vice President

 

 

 

Name:

Shawn Goffinet

 

 

 

 

 

 

 

 

 

Acknowledged and Confirmed by, for purposes of the Intercreditor Agreement:

 

 

 

Citibank, N.A., as former Applicable Second Lien Agent

 

 

 

 

 

 

By:

/s/ Joseph Ruffini

 

 

Title:

Vice President

 

 

Name:

Joseph Ruffini

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Applicable First Lien Agent

 

 

 

 

 

 

By:

/s/ Jo Linda Papadakis

 

 

Title:

Authorized Officer

 

 

Name:

Jo Linda Papadakis

 

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as an Other First-Priority Lien
Obligations Agent

 

 

 

 

 

 

By:

/s/ Shawn Goffinet

 

 

Title:

Assistant Vice President

 

 

Name:

Shawn Goffinet

 

 

 

[Signature Page to Consent and Acknowledgment (Other Term Facility Obligations)
(Priority Lien Intercreditor Agreement)]

 

--------------------------------------------------------------------------------


 

EP ENERGY LLC, on behalf of itself and its Subsidiaries Party to the
Intercreditor Agreement

 

 

 

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Title:

Vice President and Treasurer

 

 

Name:

Kyle A. McCuen

 

 

 

[Signature Page to Consent and Acknowledgment (Other Term Facility Obligations)
(Priority Lien Intercreditor Agreement)]

 

--------------------------------------------------------------------------------